Citation Nr: 1340593	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to April 1955.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing in November 2013 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  During the period under appellate status, VA has provided only one examination that evaluated the severity of the hearing loss.  Based on his hearing testimony before the undersigned that essentially asserted that the disability had worsened since this December 2010 examination, the Board finds that the claim must be remanded to enable the AMC to schedule him for an additional VA examination to evaluate the current severity of the disability.  Further, the Board finds it needs additional evidence before it on the question of the disability's effect on the Veteran's ability to work.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Finally, the Board notes that the Veteran is continuing to seek treatment at the VA Medical Center (VAMC) in Houston, Texas.  The record indicates that the RO requested VA treatment records through December 2012 and associated the records with Virtual VA.  To continue to comply with the duty to assist, the AMC should seek any updated outstanding records upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any/all VA treatment records relating to hearing loss from the Houston VAMC from December 2012 to present.

2.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his service-connected bilateral hearing loss.  The examiner must review the claims file, examine the Veteran, and conduct audiometric and speech discrimination (Maryland CNC) testing of both ears.  If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on pure tone threshold averages.

The examiner must provide a full description of the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities (such as speaking on the telephone, person-to-person, and with low level background noise), to include whether there is any marked interference with employment.  If the Veteran is currently unemployed, the examiner should describe the effect on general occupational function were the Veteran working.  Further in this regard, the examiner should provide an opinion regarding whether the service-connection bilateral hearing loss disability renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  The examiner should provide rationale for all opinions expressed.

3.  Following completion of all indicated development, readjudicate the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  Address whether referral for consideration of an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


